Name: Council Regulation (EEC) No 503/86 of 25 February 1986 fixing, for the period 1 March to 31 December 1986, the guide prices for certain fishery products listed in Annex I A and E of Regulation (EEC) No 3796/81, and amending Regulation (EEC) No 3602/85 as regards the guide price for Atlantic sardines and anchovies
 Type: Regulation
 Subject Matter: prices;  fisheries
 Date Published: nan

 No L 54/ 52 Official Journal of the European Communities 1.3.86 COUNCIL REGULATION (EEC) No 503/86 of 25 February 1986 fixing, for the period 1 March to 31 December 1986, the guide prices for certain fishery products listed in Annex I A and E of Regulation (EEC) No 3796/81 , and amending Regulation (EEC) No 3602/85 as regards the guide price for Atlantic sardines and anchovies price alignment regime over a period of 10 years for the former and five years for the latter ; whereas alignment of the guide prices for Atlantic sardines must be implemented towards the level of the guide price for Mediterranean sardines ; whereas the first stage of this price alignment must take place on 1 March 1986 and , therefore , guide prices applicable to Spain and Portugal should be fixed for the period 1 March to 31 December 1986 and Council Regulation (EEC) No 3602/ 85 of 17 December 1985 fixing the guide prices for the fishery products listed in Annex I (A) and (D) of Regulation (EEC) No 3796/ 81 for the 1986 fishing year (2) should be amended in respect of the guide prices for these two species , HAS ADOPTED THIS REGULATION : Article 1 1 . For the fishing year from 1 March to 31 December 1986 , the guide prices for the products included by the Act of Accession in the price arrangements laid down by Regulation (EEC) No 3796/ 81 and the categories to which they relate shall be as shown in Annex I. 2 . The guide prices for Atlantic sardines and anchovies , fixed for the 1986 fishing year by Regulation (EEC) No 3602 / 85 , shall be adjusted as shown in Annex II . Article 2 This Regulation shall enter into force on 1 March 1986 . THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/ 81 of 29 December 1981 on the common organi ­ zation of the market in fishery products ('), as last amended by the Act of Accession of Spain and Portugal , Having regard to the proposal from the Commission , Whereas Article 26 , in conjunction with Annex I , Part XV, Section 4 of the Act of Accession , extended the price arrangements laid down by Regulation (EEC) No 3796/ 81 to cover Spanish mackerel , megrim, Ray's bream, monkfish , edible crabs and Norway lobsters ; Whereas Article 10 ( 1 ) and (2) of Regulation (EEC) No 3796/ 81 provides that, for each of the products listed in Annex I (A) and (E) of the said Regulation , a guide price shall be fixed at a level such that it helps to stabilize market prices while avoiding the formation of surpluses in the Community ; whereas this price level must also help support producers' incomes whilst taking consumers ' interests into consideration ; whereas , consequently, the guide prices for the abovementioned new species should be fixed on the basis of the same criteria ; Whereas , with regard to Atlantic sardines and anchovies , " Articles 169 and 356 of the Act provide for a particular This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 February 1986 . For the Council The President G. BRAKS (') OJ No L 379 , 31 . 12 . 1981 , p. 1 . O OJ No L 344 , 21 . 12 . 1985 , p. 1 . 1 . 3 . 86 Official Journal of the European Communities No L 54/ 53 ANNEX I Species Commercial specifications (') Guide price (ECU/tonnes)Freshness category Size Presentation ANNEX I (A) to Regulation (EEC) No 3796/81 Spanish mackerel (Scomberjaponicus) Extra , A 1 &gt; 2 Whole fish 283 Megrim (Lepidorhombus spp .) Extra , A 1 , 2 Whole fish , gutted fish with head 1 850 Ray's bream (Brama spp .) Extra , A 1 Whole fish 1 500 Monkfish ( Lophius spp .) Extra , A 2 , 3 Whole, gutted , with head , 2 100 Extra , A 2 , 3 Without head 5 040 Annex I (E) to Regulation (EEC) No 3796/81 Edible crab (Cancer pagurus)  1 Whole 1 500 Norway lobster (Nepbrops norvegicus) E , A 1 , 2 Whole 4 400 E , A 2 Tails 10 600 (') The freshness categories , sizes and presentation are defined pursuant to Article 2 of Regulation (EEC) No 3796 / 81 . ANNEX II Species Commercial specifications (') Guide prices (ECU/tonnes)Freshness category Size Presentation Atlantic sardines (Sardina pilchardus) I  Member States other than Spain and Portugal Extra 3 Whole fish 527  Spain , Portugal Extra 3 Whole fish 333 Anchovy (Engraulis spp.) I  Member States other than Spain Extra 2 Whole fish 641  Spain Extra 2 Whole fish 1 153 (') The freshness categories , sizes and presentation are defined pursuant to Article 2 of Regulation (EEC) No 3796/ 81 .